Title: To George Washington from the Inhabitants of North Yarmouth and New Gloucester, 24 October 1775
From: Inhabitants of North Yarmouth and New Gloucester
To: Washington, George

 

May it please your Excellency
North Yarmouth [District of Maine] Octor 24 1775

We the Inhabitants of North Yarmouth and New Glocester in the County of Cumberland beg Leave to acquaint your Excellency that we in these & the neighbouring Towns are greatly alarmed and distressed by the Desolation of great Part of the Town of Falmouth which was on Wednesday last cannonaded and set on Fire by some of his Majestys Ships of War, the Particulars of which we suppose your Excellency has received some other Way. We have been informed their Design was next to assault and destroy North Yarmouth: But that which gives us the most painful Apprehensions is a Jealousy that their Design is to take Possession of Falmouth Neck and fortify an Eminence there from which we judge it woud be most difficult if not impracticable to dislodge them. In this Case they woud enjoy a most commodious Harbour for their Ships and be able to annoy and distress the defenceless Country around them at Pleasure. We woud further inform your Excellency that we are weak & unprovided with Artillery & military Stores in this Part of the Country and should they erect a Fortress and garrison it with Troops as we have supposed we judge that unless we are assisted by some Part of the Army under your Command or other Ways we must be obliged to fly with our Families or submit to their superior Power. And as to the Importance of this Part of the Colony to the other we refer your Excellency to those who are acquainted therewith and can fully inform You. Certain it is that from this Part of the Country may be carried Plenty of Fuel Timber &c. and large Stocks of all Kinds of Cattle which would be most serviceable to our Enemies if they shoud once obtain Possession of this Part of the Colony & thus they might be greatly assisted in carrying on Hostilities against other Places. In these distressing Circumstances we woud commend Ourselves to your Excellency’s Attention and Compassion referring the Matter to your Wisdom whether you will not judge it expedient to take Possession of the said Eminence in Falmouth and fortify and garrison it with some of the Forces under your Command

which woud at the same Time prevent such another terrible Ruin as has befallen great Part of that Town and guard the other Parts of this Part of the Colony from Ravages and Devastations. But if your Excellency shoud not judge this to be expedient, yet we woud pray your Excellency to afford us such Assistance of Men and military Stores as your Excellency shall judge proper, that we may not be exposed every Hour to be plundered burnt and destroyed, or be forcd naked and helpless to leave our Settlements and Habitations and fly for Shelter to some other Parts of the Country. Thus have we ventur’d to lay before your Excellency our distressed Scituation and the Anxiety of Mind we are in not doubting but your Excellency will judge our Case worthy of your Attention, and that your Benevolence to the distressed tho they may be entirely unknown to you will influence you to do your Endeavour to afford us that Assistance which You shall think we stand in Need of. For further Information we beg Leave to refer your Excellency to Dr Edward Russell the Bearer hereof a Gentleman who resides in North Yarmouth and is capable of giving your Excellency any further Intelligence you may need. We beg Leave to subscribe Ourselves Your Excellency’s most obedient and most humble Servants

Jer: Powell ⅌ Order of the Committee of Safety for North Yarmouth
Isaac Persons pr order of the Committee of Safty for New Glocester

